Case 2:19-cv-00827-JDC-KK Document 3-2 Filed 06/27/19 Page 1of1PagelID#: 50

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION
ASIA BRISCOE, as the Natural CIVIL ACTION NO. 2:19-cv-00827
Tutrix of the minor child,
Jon’tavious Lamar Briscoe
VERSUS JUDGE
CITY OF LAKE CHARLES, ET AL MAGISTRATE JUDGE: KAY
Re A 2 2B 2B 2s 2S fe he fe fe fee fe fe fe 2 of 2k afc fe of oe oft oe Ke of of oe oe ok ee i fe fe oe oe 2 ae fe aR oe oe oe ok ee oe eo KK oR oR oe
ORDER

Considering the foregoing motion, and the reasons given in support thereof:

IT IS ORDERED that the motion be GRANTED and that defendants, the
CITY OF LAKE CHARLES, LAKE CHARLES POLICE DEPARTMENT,
CHIEF SHAWN CALDWELL, OFFICER JONATHAN LANDRUM and XYZ
INSURANCE COMPANY, shall be and hereby are given an enlargement of time
of an additional sixty (60) days within which to file responsive pleadings into the
record of the above-captioned proceeding, through and including September 3,
2019.

THUS DONE AND SIGNED at Lake Charles, Louisiana, on this

day of , 2019.

 

U. S. MAGISTRATE JUDGE
